DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Mark P. Weichselbaum on June 2nd, 2022.  
 
The claims have been amended as follow:
The subject matter of claim 17 is incorporated into the respective independent claims 16 and 29 as underlined hereinafter.  Claim 17 is now canceled. 

Claim 16.	 A clothing for a machine for producing a fibrous material web, the clothing comprising:
 	a substrate having an upper side, a lower side, two lateral peripheries, and a region between said two lateral peripheries, said region having a plurality of passage ducts formed therein connecting said upper side to said lower side of said substrate, wherein an internal surface of at least one of said passage ducts in said region of said substrate has a mean roughness depth of more than 4 µm and less than 20 µm.   

Claim 17. (canceled)

Claim 29.	A method for producing a clothing, which comprises the steps of: 
providing a substrate having an upper side, a lower side, two lateral peripheries, and a region between the two lateral peripheries, the region having a plurality of passage ducts formed therein connecting the upper side to the lower side of the substrate, wherein an internal surface of at least one of the passage ducts in the region of the substrate has a mean roughness depth of more than 4 µm and less than 20 µm; and
incorporating at least one of the passage ducts in the region of the substrate into the substrate by means of a laser.
	
Allowable Subject Matter

Claims 16 and 18-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 16 is allowed, because the prior art does not disclose or suggest:  A clothing for a machine for producing a fibrous material web, the clothing comprising a substrate having an upper side, a lower side, two lateral peripheries, and a region between said two lateral peripheries, said region having a plurality of passage ducts formed therein connecting said upper side to said lower side of said substrate, wherein an internal surface of at least one of said passage ducts in said region of said substrate has a mean roughness depth of more than 4 µm and less than 20 µm.   
 
Claims 18-28 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.

Claim 29 is allowed, because the prior art does not disclose or suggest:  A method for producing a clothing, which comprises the steps of:
 
providing a substrate having an upper side, a lower side, two lateral peripheries, and a region between the two lateral peripheries, the region having a plurality of passage ducts formed therein connecting the upper side to the lower side of the substrate, wherein an internal surface of at least one of the passage ducts in the region of the substrate has a mean roughness depth of more than 4 µm and less than 20 µm; and incorporating at least one of the passage ducts in the region of the substrate into the substrate by means of a laser. 

Claims 30-34 are dependent directly/indirectly on claim 29 and therefore, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on November 18th, 2021 have been considered.
In view of the arguments and amendment to the claims, the rejection set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over MICHAEL STRAUB et al. (DE 102012210765 A1) in view of Edwin X. Graf (US 5837102 A).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748